3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-3 and 17-23 are currently under examination. Claims 4-16 and 24-49 are withdrawn from consideration. Claims 1-3 and 17-23 are amended.
IDS filed on 01/11/2021, 12/11/2020, 10/30/2020, 10/12/2020 and 09/08/2020 are considered and signed by the Office.
Previous Grounds of Rejection
Regarding claims 1-3 and 17-21, the rejection under 35 U.S.C. 103(a) as being unpatentable over Bradin et al. (US 2015/0141605 A1), and in view of Siraux et al. (US 2013/0123443 A1, applicants submitted in IDS on 05/05/2020) stands.
Regarding claim 22,the rejection  under 35 U.S.C. 103 as being unpatentable over Siraux et al. and Bradin et al. as applied to claim 1 above, and further evidenced by Le Quan et al. to FR-B-2552079 stands.
Regarding claim 23, the rejection  under 35 U.S.C. 103 as being unpatentable over Siraux et al. and Bradin et al. as applied to claim 1 above, and evidenced by 
Regarding claims 1-3, 17-21 and 23, the rejection under 35 U.S.C. 103(a) as being unpatentable over Siraux et al. (US 2013/0123443 A1, applicants submitted in IDS on 05/05/2020) stands.
Regarding claim 22, the rejection under 35 U.S.C. 103 as being unpatentable over Siraux et al. as applied to claim 1 above, and in view of Le Quan et al. to FR-B-2552079 stands.
Previous Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1-3 and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bradin et al. (US 2015/0141605 A1), and in view of Siraux et al. (US 2013/0123443 A1, applicants submitted in IDS on 05/05/2020).
Regarding claims 1-2, Bradin et al. teach a catalyst for polymerization comprising at least one alkyl titanate, and trialkyl aluminum ([0092]). 
Although Bradin et al. do not specifically disclose an antifouling agent as per applicant claim 1, Siraux et al. teach an antifouling agent used for olefins polymerization catalysts. The antifouling agent includes a cationic agent such as quaternary phosphonium salts with C5-20 hydrocarbon chain, organometallic agent such as neoalkyl titanates, or mixtures thereof ([0061]-[0065]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine quaternary phosphonium halide taught by Siraux et al. with alkyl titanate and trialkyl aluminum taught by Bradin et al. to obtain the invention as specified in the claim 1, motivated by the fact that the antifouling agent prevents fouling problem caused by build-up of electrostatic charge materials on the reactor of the inside of the reactor wall during the an industrial scale polymerization ([0008]; [0061]).
Since both of Bradin et al. and Siraux et al. teach catalysts for olefin polymerizations, one would have a reasonable expectation of success.

Regarding claims 17-19, as discussed above, the catalyst taught by the combined references of Siraux et al. and Bradin et al comprises an alkyl titanate wherein alkyl group including n-butyl group as the instant claims ([0032]-[0093]).
Regarding claims 20-21, as discussed above, the catalyst taught by the combined references of Siraux et al. and Bradin et al comprises trialkyl aluminum wherein alkyl group including ethyl group as the instant claims ([0032]-[0094]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Siraux et al. and Bradin et al. as applied to claim 1 above, and further evidenced by Le Quan et al. to FR-B-2552079 (entirely incorporated by reference through Bradin et al., herein referred to under US 4, 615, 998 as the English-language equivalent cited to for page and paragraph).
Regarding claim 22, although Bradin et al. do  not specific disclose a molar ratio of titanate compound to aluminum compound as per applicant claim 22, Le Quan et al. teach catalyst comprising a preferably molar ratio of titanate compound to aluminum compound of 1:2 to 1:5 (col. 2, lines 9-29). It is encompassed by the instant claimed ranges.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a molar ratio of titanate compound to aluminum compound of 1:2 to 1:5 taught by le Quan et al. with alkyl titanate and trialkyl aluminum .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Siraux et al. and Bradin et al. as applied to claim 1 above, and evidenced by Cmooereuc et al. to FR-A-2804622 (entirely incorporated by reference through Bradin et al., herein referred to under US 2003/0109766 A1 as the English-language equivalent cited to for page and paragraph), and further evidenced by Le Quan et al. to FR-B-2552079 (entirely incorporated by reference through Bradin et al., herein referred to under US 4, 615, 998 as the English-language equivalent cited to for page and paragraph).
Regarding claim 23, the catalyst taught by the combined references of Siraux et al. and Bradin et al. comprises AlR2X and R3Al and quaternary phosphonium halide ([0087]-[0093]).
Although Bradin et al. do not specific disclose a molar ratio of titanate compound to quaternary phosphonium compound as per applicant claim 23, Commereuc et al. teach a catalyst having a preferably molar ratio of R2AlX to quaternary phosphonium halide of 1:1 ([0022]). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to have a molar ratio 1:1 of an aluminum compound to tetraalkyl phosphonium compound of Commereuc et al. with the catalyst taught by Bradin et al to obtain the invention as specified in the claim 23, would expect to achieve the same results.

As such, the combined references of Siraux et al. and Bradin et al. teach a molar ratio of titanate compound to tetraalkyl phosphonium compound of 1:2-5 which is encompassed by the instant claimed ranges.

Claims 1-3, 17-21 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Siraux et al. (US 2013/0123443 A1, applicants submitted in IDS on 05/05/2020).
Regarding claims 1-3, Siraux et al. teach a composition comprising an antifouling agent and an olefins polymerization catalysts. The antifouling agent includes a cationic agent such as quaternary phosphonium chloride salt with C5-20 hydrocarbon chain, organometallic agent such as neoalkyl titanates (applicant’s titanate compound), or mixtures thereof ([0061]-[0065]). The antifouling agent is added at initial introduction of the polymerization catalyst to help dispersing the catalyst (via the antistatic effect) ([0023] and [0049]).The composition taught by Siraux et al. includes activating agent such as Et3Al (applicant’s aluminum compound) used in conjunction with a catalyst in order to improve the activity of the catalyst during the polymerization reaction ([0086]).
Given that Siraux discloses the composition comprising the an antifouling agent, then olefins polymerization catalysts and the activating agent that overlaps the presently claimed catalyst, including the mixture of quaternary phosphonium chloride salt with C5-20 hydrocarbon chain and neoalkyl titanate, and Et3Al, it therefore would be obvious to 
Regarding claims 17-18, as discussed above, the neoalkyl titanates taught by Siraux et al. comprises a branched alkyl titanate as the instant claim ([0062]).
Regarding claim 19, as discussed above, the neoalkyl titanates taught by Siraux et al. comprises a branched alkyl titanate which encompasses the instant claim ([0062]).
Regarding claims 20-21, as discussed above, organoaluminum taught by Siraux et al. includes Et3Al as the instant claims ([0086]).
Regarding claim 23, as discussed above, the antifouling agent taught by Siraux et al. includes an organometallic agent neoalkyl titanate ([0065]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Siraux et al. as applied to claim 1 above, and in view of Le Quan et al. to FR-B-2552079 (herein referred to under US 4, 615, 998 as the English-language equivalent cited to for page and paragraph).
Regarding claim 22, the concentration of organoaluminum taught by Siraux et al. is from 50 ppm to less than 90%wt ([0086]). The antifouling agent such as neoalkyl titanate is 5 ppm (claim 9). As such, a molar ratio of titanate compound to aluminum compound taught by Siraux et al. encompasses the instant claimed ranges.
.. 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 11/20/2020, with respect to claims 1-3 and 17-23, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argue the particular catalyst of Bradin cited by the office is not useful for polymerization, but for the conversion of ethylene into light alpha-olefin (i.e., dimerization). Siraux only discloses the antifouling agents as being useful to prevent the deposition of polymers on reactor walls during polymerization of alkenes. As such, a person of ordinary skill in the art would have no motivation to modify the dimerization catalyst of Bradin with the antifouling agent of Siraux. 
Moreover, even if a person of ordinary skill in the art would have been motivated to make such a modification (which Applicant does not concede), Siraux discloses the antifouling agent is introduced to the reactor before any catalyst and that little to no antifouling agent should be present upon introduction of the catalyst. 
As such, a person of ordinary skill in the art would have been motivated to - at best - add the antifouling agent of Siraux to a reactor before the catalyst of Bradin and not modify the catalyst of Bradin to include the antifouling agent.
Bradin and Siraux, individually or in combination, fail to disclose, teach, or fairly suggest every element of independent claim 1. Accordingly, Applicant respectfully 
The Office respectfully disagrees. The oligomer concept contrasted to that of a polymer which is usually understood to have a large number of units, possibly thousands or millions. However, there is no sharp distinction between these two concepts. As such, there is no sharp distinction catalysts use for oligomerization and polymerization. 
For example, Cann et al. (US 2007/0027276 A1) discloses a catalyst used for the polymerization of ethylene comprising tetraisopropyl titanate and Et3Al ([0089]-[0091]).
As set forth in the previous office action dated on 08/20/2020, Bradin et al. teach a catalyst for polymerization (title and claims 6-16) comprising at least one alkyl titanate, and trialkyl aluminum ([0092]). 
Although Bradin et al. do not specifically disclose an antifouling agent as per applicant claim 1, Siraux et al. teach an antifouling agent used for olefins polymerization catalysts. The antifouling agent includes a cationic agent such as quaternary phosphonium salts with C5-20 hydrocarbon chain, organometallic agent such as neoalkyl titanates, or mixtures thereof ([0061]-[0065]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine quaternary phosphonium halide taught by Siraux et al. with alkyl titanate and trialkyl aluminum taught by Bradin et al. to obtain the invention as specified in the claim 1, motivated by the fact that the antifouling agent prevents fouling problem caused by build-up of electrostatic charge materials on the reactor of the inside of the reactor wall during the an industrial scale polymerization ([0008]; [0061]).

As such, the rejection is proper and stands.


Applicants further argue Siraux discloses that little to no antifouling agent should be present upon introduction of the catalyst. That is, Siraux does not disclose a catalyst that includes the antifouling agent, but an additive including that antifouling agent, which is separate from the catalyst system. Additionally, even if the two components are included in the same reactor at the same time, they do not necessarily coordinate to produce a single catalyst system, as recited in independent claim 1. Indeed, as indicated by the present application, if they two components were coordinated in a single catalyst system, the polymerization of alkenes would be suppressed, which does not occur in Siraux, which is expressly directed to the polymerization of alkenes. 
For at least these reasons, Applicant respectfully submits that Siraux does not fail to disclose, teach, or fairly suggest every element of independent claim 1 (Remarks, pages 2-5). 
The Office respectfully disagrees. As set forth in the previous office action dated on 08/20/2020, Siraux et al. teach a composition comprising an antifouling agent and an olefins polymerization catalysts. The antifouling agent includes a cationic agent such as quaternary phosphonium chloride salt with C5-20 hydrocarbon chain, organometallic agent such as neoalkyl titanates (applicant’s titanate compound), or mixtures thereof ([0061]-[0065]). The antifouling agent is added at initial introduction of the 
The composition taught by Siraux et al. includes activating agent such as Et3Al (applicant’s aluminum compound) used in conjunction with a catalyst in order to improve the activity of the catalyst during the polymerization reaction ([0086]).
Given that Siraux discloses the composition comprising the an antifouling agent, then olefins polymerization catalysts and the activating agent that overlaps the presently claimed catalyst, including the mixture of quaternary phosphonium chloride salt with C5-20 hydrocarbon chain and neoalkyl titanate, and Et3Al, it therefore would be obvious to one of ordinary skill in the art, to use the composition comprising the an antifouling agent, then olefins polymerization catalysts and the activating agent, which is both disclosed by Siraux, and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
As such, the rejection is proper and stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732